PER CURIAM.
In this direct criminal appeal, we affirm without discussion appellant’s conviction for armed robbery, and his sentence of 25 years in prison as an habitual violent felony offender, subject to a 15-year mandatory minimum pursuant to section 775.084(4)(b)l, Florida Statutes (1993), and a 3-year mandatory minimum pursuant to section 775.087(2)(a)l, Florida Statutes (1993). However, as the state properly concedes, it was error to order that the two mandatory-minimum sentences run consecutively because both were attribut-. able to conduct which was part of a single criminal episode. Jackson v. State, 659 So.2d 1060 (Fla.1995). (The judgment and sentence form does not, itself, specify that the two mandatory-minimum sentences are to run consecutively; however, that such was the trial court’s intent is clear from the oral pronouncement of sentence and from the document titled “Sentence as Habitual Violent Felony Offender” appended to the judgment and sentence form.) Accordingly, we reverse that portion of the sentence which directs that the two mandatory-minimum sentences be served consecutively, and remand with directions that the trial court enter an amended judgment and sentence specifying that the two are to run concurrently. In all other respects, the judgment and sentence are affirmed.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
WEBSTER, LAWRENCE and PADOVANO, JJ., concur.